Exhibit 10.20

NATIONWIDE HEALTH PROPERTIES, INC.

2005 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
[                    ] (the “Award Date”) by and between Nationwide Health
Properties, Inc., a Delaware corporation (the “Corporation”), and [            ]
(the “Participant”).

WITNESSETH

WHEREAS, pursuant to the Nationwide Health Properties, Inc. 2005 Performance
Incentive Plan (the “Plan”), the Corporation hereby grants to the Participant,
effective as of the date hereof, a restricted stock award (the “Award”), upon
the terms and conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Award Agreement, the Corporation hereby
grants to the Participant an Award with respect to an aggregate of [    ]
restricted shares of Common Stock of the Corporation (the “Restricted Stock”).

3. Vesting. Subject to Section 8 below, the Award shall vest, and restrictions
(other than those set forth in Section 8.1 of the Plan) shall lapse, with
respect to [            ] of the total number of shares of Restricted Stock
(subject to adjustment under Section 7.1 of the Plan) on each of
[                                         ]. The Board reserves the right to
accelerate the vesting of the Restricted Stock in such circumstances as it, in
its sole discretion, deems appropriate and any such acceleration shall be
effective only when set forth in a written instrument executed by an officer of
the Corporation.

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Award Agreement. Employment or service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 8 below or under the Plan.

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such

 

1



--------------------------------------------------------------------------------

employment or services, or affects the right of the Corporation or any of its
Subsidiaries to increase or decrease the Participant’s other compensation or
benefits. Nothing in this paragraph, however, is intended to adversely affect
any independent contractual right of the Participant without his or her consent
thereto.

5. Dividend and Voting Rights. After the Award Date, the Participant shall be
entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to Section 8 below.

6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 hereof or Section 7 of the Plan, neither the Restricted
Stock, nor any interest therein, amount payable in respect thereof, or
Restricted Property (as defined in Section 9 hereof) may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

7. Stock Certificates.

(a) Book Entry Form. The Corporation shall issue the shares of Restricted Stock
subject to the Award either: (a) in certificate form as provided in Section 7(b)
below; or (b) in book entry form, registered in the name of the Participant with
notations regarding the applicable restrictions on transfer imposed under this
Award Agreement.

(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Nationwide Health
Properties, Inc. A copy of such Agreement is on file in the office of the
Secretary of Nationwide Health Properties, Inc.”

(c) Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3 hereof or Section 7 of the Plan
and the satisfaction of any and all related tax withholding obligations pursuant
to Section 10, the Corporation shall, as applicable, either remove the notations
on any shares of Restricted Stock issued in book entry form which have vested or
deliver to the Participant a certificate or certificates evidencing the number
of shares of Restricted Stock which have vested (or, in either case, such lesser
number of shares as may result after giving effect to Section 10). The
Participant (or the beneficiary or personal representative of the Participant in
the event of the

 

2



--------------------------------------------------------------------------------

Participant’s death or disability, as the case may be) shall deliver to the
Corporation any representations or other documents or assurances as the
Corporation or its counsel may determine to be necessary or advisable in order
to ensure compliance with all applicable laws, rules, and regulations with
respect to the grant of the Award and the delivery of shares of Common Stock in
respect thereof. The shares so delivered shall no longer be restricted shares
hereunder.

(d) Stock Power; Power of Attorney. Concurrently with the execution and delivery
of this Award Agreement, the Participant shall deliver to the Corporation an
executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares. The Corporation shall not deliver any share certificates
in accordance with this Agreement unless and until the Corporation shall have
received such stock power executed by the Participant. The Participant, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Award Agreement, the Corporation and each of its authorized
representatives as the Participant’s attorney(s)-in-fact to effect any transfer
of unvested forfeited shares (or shares otherwise reacquired by the Corporation
hereunder) to the Corporation as may be required pursuant to the Plan or this
Award Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.

8. Effect of Termination of Employment or Services. If the Participant ceases to
be employed by or ceases to provide services to the Corporation or a Subsidiary
(the date of such termination of employment or service is referred to as the
Participant’s “Severance Date”), the Participant’s shares of Restricted Stock
(and related Restricted Property as defined in Section 9 hereof) shall be
forfeited to the Corporation to the extent such shares have not become vested
pursuant to Section 3 hereof or Section 7 of the Plan upon the Severance Date
(regardless of the reason for such termination of employment or service, whether
with or without cause, voluntarily or involuntarily, or due to death or
disability). Upon the occurrence of any forfeiture of shares of Restricted Stock
hereunder, such unvested, forfeited shares and related Restricted Property shall
be automatically transferred to the Corporation as of the Severance Date,
without any other action by the Participant (or the Participant’s beneficiary or
personal representative in the event of the Participant’s death or disability,
as applicable). No consideration shall be paid by the Corporation with respect
to such transfer. The Corporation may exercise its powers under Section 7(d)
hereof and take any other action necessary or advisable to evidence such
transfer. The Participant (or the Participant’s beneficiary or personal
representative in the event of the Participant’s death or disability, as
applicable) shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
shares and related Restricted Property to the Corporation.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 7.1 of the Plan or an event described in
Section 7.2 of the Plan shall occur and the shares of Restricted Stock are not
fully vested upon such event or prior thereto, the restrictions applicable to
such shares of Restricted Stock shall continue in effect with respect to any
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Award Agreement, “Restricted Stock” shall include
“Restricted Property”, unless the context otherwise requires)

 

3



--------------------------------------------------------------------------------

received in respect of such Restricted Stock. Such Restricted Property shall
vest at such times and in such proportion as the shares of Restricted Stock to
which the Restricted Property is attributable vest, or would have vested
pursuant to the terms hereof if such shares of Restricted Stock had remained
outstanding. To the extent that the Restricted Property includes any cash (other
than regular cash dividends), such cash shall be invested, pursuant to policies
established by the Administrator, in interest bearing, FDIC-insured (subject to
applicable insurance limits) deposits of a depository institution selected by
the Administrator, the earnings on which shall be added to and become a part of
the Restricted Property.

10. Tax Withholding. Subject to Section 8.1 of the Plan, upon any vesting of the
Restricted Stock, the Corporation shall automatically withhold and reacquire the
appropriate number of whole shares of Restricted Stock, valued at their then
fair market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such vesting at the minimum applicable withholding rates. In the event that the
Corporation cannot satisfy such withholding obligations by withholding and
reacquiring shares of Restricted Stock, or in the event that the Participant
makes or has made an election pursuant to Section 83(b) of the Code or the
occurrence of any other withholding event with respect to the Award, the
Corporation (or a Subsidiary) shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to such vesting of any Restricted Stock or such
Section 83(b) election.

11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

12. Plan. The Award and all rights of the Participant under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

13. Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan may be amended pursuant to

 

4



--------------------------------------------------------------------------------

Section 8.6 of the Plan. This Agreement may be amended by the Board from time to
time. Any such amendment must be in writing and signed by the Corporation. Any
such amendment that materially and adversely affects the Participant’s rights
under this Agreement requires the consent of the Participant in order to be
effective with respect to the Award. The Corporation may, however, unilaterally
waive any provision hereof in writing to the extent such waiver does not
adversely affect the interests of the Participant hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.

14. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

15. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

16. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

 

NATIONWIDE HEALTH PROPERTIES, INC., a Maryland corporation By:  

 

Print Name:  

 

Its:  

 

PARTICIPANT

 

Signature

 

Print Name

 

6



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Nationwide Health Properties, Inc., I,
                                                             , the spouse of the
Participant therein named, do hereby join with my spouse in executing the
foregoing Restricted Stock Award Agreement and do hereby agree to be bound by
all of the terms and provisions thereof and of the Plan.

Dated:                     

 

 

Signature of Spouse

 

Print Name

 

7



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Nationwide Health Properties, Inc., a Maryland corporation (the
“Corporation”), and the individual named below (the “Individual”) dated as of
                    , the Individual, hereby sells, assigns and transfers to the
Corporation, an aggregate              shares of Common Stock of the
Corporation, standing in the Individual’s name on the books of the Corporation
and represented by stock certificate number(s)
                                        
                                         to which this instrument is attached,
and hereby irrevocably constitutes and appoints
                                        
                                         as his or her attorney in fact and
agent to transfer such shares on the books of the Corporation, with full power
of substitution in the premises.

Dated                     ,             

 

 

Signature

 

Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)